Filed 10/14/20 P. v. Lockheart CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


THE PEOPLE,                                                 B303374

         Plaintiff and Respondent,                          (Los Angeles County
                                                            Super. Ct. No. TA125699-02)
         v.

JAMES HERBERT
LOCKHEART,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of
Los Angeles County, Ricardo R. Ocampo, Judge. Remanded with
directions.
         Lynette Gladd Moore, under appointment by the Court of
Appeal, for Defendant and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Scott A. Taryle and Daniel C. Chang,
Deputy Attorneys General, for Plaintiff and Respondent.
                      ____________________
       James Herbert Lockheart appeals from the trial court’s
failure to recalculate custody credits following his resentencing
on remand, instead leaving that task to the Department of
Corrections and Rehabilitation. The Attorney General agrees the
court erred, as do we. We remand the matter with directions to
the trial court to determine the number of days Lockheart has
spent in actual custody and to prepare an amended abstract of
judgment that reflects his total custody credits.
      FACTUAL AND PROCEDURAL BACKGROUND
       Following a jury trial in 2014 Lockheart was convicted with
his codefendant Dominque Jones of two counts of attempted
willful, deliberate and premeditated murder with special findings
the crimes had been committed with a firearm and for the benefit
of a criminal street gang. Both Lockheart and Jones were
sentenced to aggregate state prison terms of 80 years to life.
Lockheart was awarded 611 days of custody credit—532 actual
days and 79 days of conduct credit.
       In an initial appeal we affirmed the convictions but
remanded the matter for resentencing to permit the trial court to
exercise its discretion whether to impose consecutive or
concurrent terms of imprisonment. (People v. Lockheart (Feb. 15,
2017, B255880) [nonpub. opn.].) On remand the trial court again
sentenced Lockheart and Jones to consecutive indeterminate
state prison terms, aggregating, according to the trial court,
80 years to life. Lockheart was awarded 2,113 days of custody
credit—1,837 actual days and 276 days of conduct credit.




                                2
      In a second appeal we held the trial court erred in imposing
a state prison term of 15 years to life for attempted willful,
deliberate and premeditated murder rather than a straight life
                                                                  1
sentence, as specified in Penal Code section 664, subdivision (a).
We once again remanded Lockheart’s and Jones’s cases for
resentencing on the substantive offenses and also to permit the
trial court to decide whether to strike or dismiss the firearm-use
enhancements imposed pursuant to section 12022.53,
subdivision (d), under section 12022.53, subdivision (h), as
amended effective January 1, 2018. (People v. Jones (Mar. 18,
2019, B286583) [nonpub. opn.].)
       On remand the court declined to strike or dismiss the
firearm-use enhancements and imposed on each count, as to both
men, a life term with a minimum parole eligibility of 15 years
pursuant to section 186.22, subdivision (b)(5), plus an additional
term of 25 years to life for the personal use and discharge of a
firearm causing great bodily injury pursuant to section 12022.53,
subdivision (d). The sentences on the two counts were to run
consecutively. The court also stated, “[C]redits as to both
defendants remain the same. There was no error as to the credits
              2
given before.” According to the minute order of the resentencing


1
      Statutory references are to this code.
2
        Jones’s counsel tactfully objected, inquiring, “[S]ince you
resentenced them, aren’t they entitled to the credits between the
time you originally gave them credits and today?” The court
replied, “No. They’re not considered pre-sentence custody days.
[¶] . . . [¶] They just remain the same as when they were first
sentenced.” Counsel asked, “And then the state prison took over
from there, right?” The court answered, “Yes.”



                                 3
hearing, Lockheart received 611 days of custody credit “as
imposed on April 23, 2014.” The minute order also states, “Any
additional credits are to be determined by the Department of
Corrections.”
                          DISCUSSION
      Section 2900.5, subdivision (a), provides in part, “In all
felony and misdemeanor convictions, either by plea or by verdict,
when the defendant has been in custody . . . all days of custody of
the defendant . . . shall be credited upon his or her term of
imprisonment. (See People v. Rajanayagam (2012)
211 Cal.App.4th 42, 48 [“A defendant is entitled to actual custody
credit for ‘all days of custody’ in county jail and residential
treatment facilities, including partial days. [Citations.]
Calculation of custody credit begins on the day of arrest and
continues through the day of sentencing”].) Section 2900.5,
subdivision (d), assigns the task of calculating custody credits to
               3
the trial court. Section 2900.1, a related provision concerning
custody credits, states, “Where a defendant has served any
portion of his sentence under a commitment based upon a
judgment which judgment is subsequently declared invalid or
which is modified during the term of imprisonment, such time
shall be credited upon any subsequent sentence he may receive
upon a new commitment for the same criminal act or acts.”

3
      Section 2900.5, subdivision (d), provides, “It is the duty of
the court imposing the sentence to determine the date or dates of
any admission to, and release from, custody prior to sentencing
and the total number of days to be credited pursuant to this
section. The total number of days to be credited shall be
contained in the abstract of judgment provided for in
Section 1213.”



                                 4
       As the Supreme Court explained in People v. Buckhalter
(2001) 26 Cal.4th 20, under these statutory provisions it is the
responsibility of the trial court to recalculate custody credits
following a remand for resentencing, but, as to an inmate serving
time in prison, only with respect to the actual days served:
“When, as here, an appellate remand results in modification of a
felony sentence during the term of imprisonment, the trial court
must calculate the actual time the defendant has already served
and credit that time against the ‘subsequent sentence.’
[Citation.] On the other hand, a convicted felon once sentenced,
committed, and delivered to prison is not restored to presentence
status, for purposes of the sentence-credit statutes, by virtue of a
limited appellate remand for correction of sentencing errors.
Instead, he remains ‘imprisoned’ [citation] in the custody of the
Director ‘until duly released according to law’ [citation], even
while temporarily confined away from prison to permit his
appearance in the remand proceedings. Thus, he cannot earn
good behavior credits under the formula specifically applicable to
persons detained in a local facility, or under equivalent
circumstances elsewhere, ‘prior to the imposition of sentence’ for
a felony. [Citations.] Instead, any credits beyond actual custody
time may be earned, if at all, only under the so-called worktime
system separately applicable to convicted felons serving their
sentences in prison.” (Id. at p. 23.)
       Here, having modified Lockheart’s sentence following our
last remand for resentencing, the trial court was obligated to
calculate his actual time in custody and to prepare a new abstract
of judgment reflecting his total custody credits. (See People v.
Buckhalter, supra, 26 Cal.4th at p. 37 [“the trial court, having
modified defendant’s sentence on remand, was obliged, in its new




                                 5
abstract of judgment, to credit him with all actual days he had
spent in custody, whether in jail or prison, up to that time”].)
      Lockheart contends, the Attorney General concedes, and we
agree, this matter must be remanded to the trial court to
determine the number of days Lockheart has spent in actual
custody, credit those days to Lockheart and amend the abstract of
judgment to reflect his total custody credits.
                             DISPOSITION
       The matter is remanded with directions to the trial court to
determine the number of days Lockheart has spent in actual
custody and to prepare a corrected abstract of judgment that
reflects his total custody credits and forward it to the Department
of Corrections and Rehabilitation.




                                      PERLUSS, P. J.


      We concur:



            FEUER, J.


                         *
            DILLON, J.


*
      Judge of the Los Angeles County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                                  6